UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from , to . Commission File Number:0-11050 Dynamic Energy Alliance Corporation (formerly Mammatech Corporation) (Exact Name of Registrant as Specified in its Charter) Florida 59-2181303 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Memphis Clark Tower, 5100 Popular Avenue, Ste. 2700, Memphis, TN 38137 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(901) 414-0003 233 North Garrard, Rantoul, IL 61866 Fiscal year December 31 Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of August 17, 2012, 81,554,504 shares of registrant’s common stock, par value $0.00003, were outstanding DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) Quarterly Report on Form 10-Q for the period ended June 30, 2012 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets 5 Unaudited Condensed Consolidated Statements of Operations 6 Unaudited Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 39 Signatures 40 2 FORWARD-LOOKING STATEMENTS This report includes forward-looking statements within the meaning of Section27A of the Securities Act (the "Securities Act") and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). We have based these statements on our beliefs and assumptions, based on information currently available to us. These forward-looking statements are subject to risks and uncertainties. Forward-looking statements include the information concerning our possible or assumed future results of operations, our total market opportunity and our business plans and objectives set forth under the sections entitled "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." Forward-looking statements are not guarantees of performance. Our future results and requirements may differ materially from those described in the forward-looking statements. Many of the factors that will determine these results and requirements are beyond our control. In addition to the risks and uncertainties discussed in "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations," investors should consider those discussed under "Risk Factors, and elsewhere herein, and in other filings with the SEC." These forward-looking statements speak only as of the date of this report. We do not intend to update or revise any forward-looking statements to reflect changes in our business anticipated results of our operations, strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events. 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED JUNE 30, 2012 4 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) CONDENSED CONSOLIDATED BALANCE SHEETS As of June 30, As of December 3, (Unaudited) ASSETS Current Cash $ $ Accounts receivable - Total Assets $ $ LIABILITIES Current Accounts payable and accrued expenses $ $ Accounts payable to related parties Income taxes payable Loans payable to a related party Contingent consideration payable Total Liabilities STOCKHOLDERS' DEFICIT Authorized: Preferred stock, Series A convertible : 50,000,000 shares authorized, par value: $0.0001 (Note 1 below.) Common stock: 300,000,000 shares authorized, par value: $0.00003 (Note 1 below.) Issued and Outstanding: Preferred stock: 7,732,824 shares Common stock: 81,304,504 shares Additional paid-in capital (Note 2 below) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction in determining the basic and diluted weighted average shares. See Note 3. The March 9, 2011 capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction. Theaccompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of revenue - Gross profit Operating expenses Project development costs - Consulting services General and administrative expenses Net operating (loss) income ) ) Other expenses Interest expense - - (Loss) income before provision for income tax ) ) Provision for income tax - - Net (loss) income $ ) $ $ ) $ Basic and fully diluted income (loss) per share $ ) $ $ ) $ Weighted average number of common shares outstanding – basic and diluted (Note 1) The capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction in determining the basic and diluted weighted average shares. See Note 3. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 Cash flows from operating activities: $ ) $ Net (loss) income Adjustments to reconcile net (loss) income to net cash: Non-cash consulting expenses Recapitalization under reverse merger - ) Changes in operating assets and liabilities: Accounts receivable ) ) Accounts payable Income taxes payable ) Loans payable to (due from) related parties ) Net cash provided by (used in) operating activities ) Cash flows from financing activities: Shares acquired and returned to treasury - ) Cash received from (paid on) contingent consideration ) Proceeds from convertible debentures - Cash received from reverse merger - Net cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure: Income taxes paid $
